Exhibit 77(C) Matters submitted to a Vote of Security Holders On July 29 2008, a Special Meeting of Shareholders for ING VP High Yield Bond Portfolio was held at which the shareholders were asked to approve the reorganization of ING VP High Yield Bond Portfolio with and into ING Pioneer High Yield Portfolio. Proposal Shares voted for Shares voted against or withheld Shares abstained Total Shares Voted ING VP High Yield Bond Portfolio 1 28,610,633.018 1,022,290.007 1,353,853.748 30,986,776.773 On July 29, 2008, a Special Meeting of Shareholders for ING VP Real Estate Portfolio was held at which the shareholders were asked to approve the reorganization of ING VP Real Estate Portfolio with and into ING Global Real Estate Portfolio. Proposal Shares voted for Shares voted against or withheld Shares abstained Total Shares Voted ING VP Real Estate Portfolio 1 6,409,194.030 231,983.471 85,686.680 6,726,864.181\ On August 14, 2008, a Special Meeting of Shareholders for ING VP Financial Services Portfolio was held at which the shareholders were asked to approve the liquidation and dissolution of the Portfolio. Proposal Shares voted for Shares voted against or withheld Shares abstained Total Shares Voted ING VP Financial Services Portfolio 1 7,948,114.199 220,128.787 348,848.313 8,517,091.299
